The plaintiffs petition for certification for appeal from the Appellate Court, 115 Conn. App. 820 (AC 29552), is granted, limited to the following issues:
“1. Did the Appellate Court properly determine that the trial court properly granted the defendant’s motion to strike the plaintiffs claims in negligence?
“2. Did the Appellate Court properly determine that the trial court properly granted the defendant’s motion to strike the claim of parental liability pursuant to General Statutes § 52-572?”
*924The Supreme Court docket number is SC 18456.
Juri E. Taalman, in support of the petition.
Peter J. Ponziani and Christopher J. Sochacki, in opposition.
Decided September 23, 2009
PALMER and VERTEFEUILLE, Js., did not participate in the consideration of or decision on this petition.